Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11347824.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they contain the common subject matter in instant application, see table below:

Instant Application
11,347,824
1.    A method for collecting and identifying user data associated with user interactions with a content page, the method comprising: under control of a physical computing device comprising a hardware processor and a memory device: loading a content page of a content site in the memory device; outputting the content page for presentation on a display to a user of the physical computing device; adding an identifier to the content page so that the identifier is accessible from the content page by a first tag and a second tag, the identifier being usable to identify the physical computing device separately from other physical computing devices that load the content page; executing a script of the first tag to: retrieve the identifier from the content page, gather first data indicative of first user interactions with the content page, and transmit the first data in association with the identifier retrieved from the content page to a first processing system; and executing a script of the second tag to: retrieve the identifier from the content page, gather second data indicative of second user interactions with the content page, and transmit the second data in association with the identifier retrieved from the content page to a second processing system different from the first processing system.
8.  A method for facilitating collection and identification of user data associated with user interactions with a content page, the method comprising: generating, by one or more hardware processors, a first tag for a content page of a content site, the first tag comprising first instructions that, when executed by a user system, cause the user system to: determine an identifier usable to identify the user system separately from other user systems that load the content page, the content page comprising page elements that are caused to be rendered for display on a screen of the user system when the content page is loaded, and store the identifier so that the identifier is accessible by a second tag comprising second instructions that, when executed by the user system, cause the user system to gather data indicative of user interactions with the content site and transmit the data indicative of the user interactions via a computer network; storing, by a memory device, the first tag; transmitting the first tag for execution by the user system; receiving, by the one or more hardware processors, first user data and second user data different from the first user data, the first user data and the second user data being associated with the identifier, the first user data being generated by a first processing system from a first set of the data indicative of the user interactions, the second user data being generated by a second processing system from a second set of the data indicative of the user interactions; and generating or updating, by the one or more hardware processors, a profile corresponding to the identifier with the first user data and the second user data.




Claims 21-40 of instant application claims the obvious feature of patented case which clearly anticipated by the patented case and therefore, they claim the similar and common subject matter as disclosed in the patented case. 

Conclusion

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443